Exhibit 10.2
SECURITIES PURCHASE AGREEMENT
     This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 30,
2011, is by and among Emisphere Technologies, Inc., a Delaware corporation with
headquarters located at 240 Cedar Knolls Rd, Suite 200, Cedar Knolls, New Jersey
07927 (the “Company”), and each of the investors listed on the Schedule of
Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”).
RECITALS
     A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
     B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) the aggregate number of
shares of common stock, $0.01 par value, of the Company (the “Common Stock”),
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
(which aggregate amount for all Buyers shall be 4,300,438 shares of Common Stock
and shall collectively be referred to herein as the “Common Shares”) and (ii) a
warrant to initially acquire up to that number of shares of Common Stock set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers, in the
form attached hereto as Exhibit A (the “MHR Warrants”) (as exercised,
collectively, the “MHR Warrant Shares”).
     C. Each Buyer has registration rights pursuant to that certain Registration
Rights Agreement, dated as of September 26, 2005, by and between the Company and
MHR Capital Partners (500) LP, MHR Capital Partners (100) LP, MHR Institutional
Partners II LP and MHR Institutional Partners IIA LP (collectively, and
including any of their respective Affiliates, “MHR”) (the “Registration Rights
Agreement”), and all of the Securities purchased hereunder shall constitute
“Registrable Securities” under the terms of such agreement.
     D. Simultaneously herewith, the Company shall enter into that certain
Waiver Agreement, by and between the Company and MHR Capital Partners Master
Account LP, MHR Capital Partners (100) LP, MHR Institutional Partners II LP and
MHR Institutional Partners IIA LP (the “Waiver Agreement”), whereby, in
consideration for the waiver by MHR of certain its rights in connection with the
offering contemplated by this Agreement and the Concurrent Offering (as defined
below), the Company shall issue on the date hereof warrants to purchase 795,000
shares of Common Stock on the same terms and conditions as the Warrants
purchased hereunder (the “Waiver Warrants” (as exercised, collectively, the
“Waiver Warrant Shares” and together with the MHR Warrant Shares, the “Warrant
Shares”) and together with the MHR Warrants, the “Warrants”).
     E. The Common Shares, the Warrants, and the Warrant Shares are collectively
referred to herein as the “Securities.”

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:
1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.
     (a) Common Shares and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, shall purchase
from the Company on the Closing Date (as defined below), the number of Common
Shares as is set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers along with a Warrant to initially acquire up to that number of Warrant
Shares as is set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers.
     (b) Closing. The closing (the “Closing”) of the purchase of the Common
Shares and the Warrants by the Buyers shall occur at Brown Rudnick LLP. The date
and time of the Closing (the "Closing Date”) shall be 10:00 a.m., New York time,
on the first (1st) Business Day on which the conditions to the Closing set forth
in Sections 6 and 7 below are satisfied or waived (or such later date as is
mutually agreed to by the Company and each Buyer). As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.
     (c) Purchase Price. The aggregate purchase price for the Common Shares and
the Warrants to be purchased by each Buyer (the “Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers.
     (d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price to the Company for the Common Shares and the Warrants
to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (ii) the Company shall deliver to each Buyer (A) a copy of the
irrevocable instructions to the Company’s transfer agent instructing the
transfer agent to deliver the Common Shares as is set forth opposite such
Buyer’s name in column (3) of the Schedule of Buyers and (B) a Warrant pursuant
to which such Buyer shall have the right to initially acquire up to the number
of Warrant Shares as is set forth opposite such Buyer’s name in column (4) of
the Schedule of Buyers, in all cases, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee (such Warrant certificate
shall be delivered within three (3) Trading Days (as defined in the Warrant) of
the Closing Date).
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
     Each Buyer, severally and not jointly, represents and warrants to the
Company with respect to only itself that, as of the date hereof and as of the
Closing Date:
     (a) Organization; Authority. Such Buyer is an entity duly organized,
validly existing

2



--------------------------------------------------------------------------------



 



and in good standing under the laws of the jurisdiction of its organization with
the requisite power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents (as defined below) to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.
     (b) No Public Sale or Distribution. Such Buyer (i) is acquiring its Common
Shares and Warrants, and (ii) upon exercise of its Warrants, will acquire the
Warrant Shares issuable upon exercise thereof, in each case, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof in violation of applicable securities laws, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
by making the representations herein, such Buyer does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. Such Buyer is acquiring the Securities hereunder in the
ordinary course of its business. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person (as defined
below) to distribute any of the Securities in violation of applicable securities
laws.
     (c) Accredited Investor Status. Such Buyer is either (i) an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D or (ii) a
“qualified institutional investor” as defined in Rule 144A of the 1933 Act.
     (d) Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
     (e) Information. Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by such Buyer. Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein or any representations and warranties contained in any other Transaction
Document (as defined below) or any other document or instrument executed and/or
delivered in connection with this Agreement or the consummation of the
transaction contemplated hereby. Such Buyer understands that its investment in
the Securities involves a high degree of risk. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
     (f) No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment

3



--------------------------------------------------------------------------------



 



in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.
     (g) Transfer or Resale. Such Buyer understands that except as provided in
the Registration Rights Agreement and Section 4(h) hereof: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
such Buyer, in a form reasonably acceptable to the Company, to the effect that
such Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144, and further, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
(as defined below) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC promulgated thereunder; and (iii) neither the Company nor any other Person
is under any obligation to register the Securities under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.
     (h) Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and constitutes the
legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with its respective terms, except as such enforceability may
be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
     (i) No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the consummation by such Buyer of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Buyer, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Buyer, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.
     (j) Residency. Such Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.
     (k) [Reserved]

4



--------------------------------------------------------------------------------



 



     (l) No International Sales. Such Buyer acknowledges, represents and agrees
that no action has been or will be taken in any jurisdiction outside the United
States by the Company that would permit an offering of the Securities, or
possession or distribution of offering materials in connection with the issue of
the Securities in any jurisdiction outside the United States where action for
that purpose is required. Each Buyer outside the United States will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.
     (m) Experience of Such Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
     (n) No Investment Advice. Such Buyer understands that nothing in this
Agreement or any other materials presented to the Buyer in connection with the
purchase and sale of the Securities constitutes legal, tax or investment advice.
Such Buyer has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     The Company hereby represents and warrants to each of the Buyers that:
     (a) Organization and Qualification; Subsidiaries. The Company is duly
incorporated and validly existing and in good standing under the laws of the
State of Delaware, and has the requisite power and authorization to own its
properties and to carry on its business as described in the Company’s SEC
Documents. The Company is duly qualified as a foreign entity to do business and
is in good standing in every jurisdiction in which its ownership of property or
the nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof), or
condition (financial or otherwise) of the Company, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or (iii) the
authority or ability of the Company to perform any of its obligations under any
of the Transaction Documents; , provided, however, that none of the following
shall constitute, or shall be considered in determining whether there has
occurred, and no event, circumstance, change or effect resulting from or arising
out of any of the following shall constitute, a Material Adverse Effect: (A) the
announcement of the execution of this Agreement; (B) changes in the national or
world economy or financial markets as a whole or changes in general economic
conditions that affect the industries in which the Company conducts its
business, so long as such changes or conditions do not adversely affect the
Company in a materially disproportionate manner relative to other similarly
situated participants in the industries or markets in which they operate;
(C) any change in applicable law, rule or regulation or GAAP or interpretation
thereof after the date hereof, so long as such changes do not adversely

5



--------------------------------------------------------------------------------



 



affect the Company, in a materially disproportionate manner relative to other
similarly situated participants in the industries or markets in which they
operate; (D) the failure, in and of itself, of the Company to meet any published
or internally prepared estimates of revenues, earnings or other financial
projections, performance measures or operating statistics; provided, however,
that the facts and circumstances underlying any such failure may, except as may
be provided in subsections (A), (B), (C), (E), and (F) of this definition, be
considered in determining whether a Material Adverse Effect has occurred; (E) a
decline in the price, or a change in the trading volume, of the Company Common
Stock on the Principal Market (as defined below); and (F) compliance with the
terms of, and taking any action required by, this Agreement. The Company has no
significant subsidiaries (as such term is defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission) and does not own any beneficial
interest, directly or indirectly, in any corporation, partnership, joint venture
or other business entity.
     (b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Common Shares, the issuance
of the Warrants and the reservation for issuance and issuance of the Warrant
Shares issuable upon exercise of the Warrants) have been duly authorized by the
Company’s board of directors and (other than the filing with the SEC of a Form D
with the SEC and any other filings as may be required by any state securities
agencies) no further filing, consent or authorization or action is required by
the Company, its board of directors or its stockholders or other governing body
other than Required Approvals (as defined below). This Agreement has been, and
the other Transaction Documents will be prior to the Closing, duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. “Transaction Documents”
means, collectively, this Agreement, the Warrants, the Waiver Agreement, the
Irrevocable Transfer Agent Instructions (as defined below) and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.
     (c) Issuance of Securities. The issuance of the Common Shares and the
Warrants are duly authorized and, upon issuance in accordance with the terms of
the Transaction Documents, will be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof. As of the Closing, the Company
shall have reserved from its duly authorized capital stock not less than the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth therein). The issuance of the Warrant Shares is duly authorized, and upon
exercise in accordance with the

6



--------------------------------------------------------------------------------



 



Warrants, the Warrant Shares, when issued, will be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations and warranties of the Buyers in
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act.
     (d) No Conflicts. Except as disclosed in the SEC Documents, the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Common Shares, the Warrants
and Warrant Shares and the reservation for issuance of the Warrant Shares) will
not (i) result in a violation of the Certificate of Incorporation (as defined
below) (including, without limitation, any certificates of designation contained
therein) or other organizational documents of the Company, any capital stock of
the Company, or Bylaws, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, indenture or instrument to which the Company is a party, or
(iii) subject to Required Approvals, result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, federal
and state securities laws and regulations and the rules and regulations of the
OTC Bulletin Board (the “Principal Market”)) applicable to the Company or by
which any property or asset of the Company is bound or affected except, in the
case of clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a Material Adverse Effect.
     (e) Consents. Except as disclosed in the SEC Documents, the Company is not
required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing with the SEC of a Form D with
the SEC and any other filings as may be required by any state securities
agencies (collectively, the “Required Approvals”)), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under, or
contemplated, by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain at or prior to the Closing
have been obtained or effected on or prior to the Closing Date, and the Company
is not aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not in violation of
the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.
     (f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions

7



--------------------------------------------------------------------------------



 



contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.
     (g) No General Solicitation; Placement Agent’s Fees. Neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. Other than Roth Capital Partners, LLC (the
“Placement Agent”), the Company has not engaged any placement agent or other
agent in connection with the offer or sale of the Securities.
     (h) No Integrated Offering. Neither the Company nor any of their
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated for quotation. None of the
Company, its affiliates nor any Person acting on their behalf will take any
action or steps that would require registration of the issuance of any of the
Securities under the 1933 Act or cause the offering of any of the Securities to
be integrated with other offerings of securities of the Company.
     (i) Dilutive Effect. The Company acknowledges that its obligation to issue
the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is absolute and unconditional, regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
     (j) Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation, Bylaws or other organizational documents
or the laws of the jurisdiction of its incorporation or otherwise which is or
could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of Common Stock or a
change in control of the Company.

8



--------------------------------------------------------------------------------



 



     (k) SEC Documents; Financial Statements. During the two (2) years prior to
the date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, except as
disclosed in the SEC Documents, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Except as
disclosed in the SEC Documents, such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Buyers which is not
included in the SEC Documents (including, without limitation, information
referred to in Section 2(e) of this Agreement) contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made.
     (l) Absence of Certain Changes; Solvency. Except as disclosed in the SEC
Documents, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, there has been no material adverse change
and no material adverse development in the business, assets, liabilities,
properties, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company. Except as disclosed in the SEC
Documents, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, the Company has not (i) declared or paid
any dividends, (ii) sold any assets, individually or in the aggregate, outside
of the ordinary course of business or (iii) made any material capital
expenditures, individually or in the aggregate. Except as disclosed in the SEC
Documents, the Company has not taken any steps to seek protection pursuant to
any law or statute relating to bankruptcy, insolvency, reorganization,
receivership, liquidation or winding up, nor does the Company have any knowledge
or reason to believe that any of their respective creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so. Except as disclosed in the SEC
Documents, the Company does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt). Except as disclosed in the SEC
Documents, the Company has no knowledge of any facts or circumstances which lead
it to believe that it will file for reorganization or liquidation

9



--------------------------------------------------------------------------------



 



under the bankruptcy or reorganization laws of any jurisdiction within one year
from the Closing Date.
     (m) No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as disclosed in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is, to the Company’s knowledge,
reasonably expected to occur or exist, with respect to the Company or any of
their respective businesses, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise) that (i) would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced, (ii) could have a material adverse effect on any Buyer’s investment
hereunder or (iii) could have a Material Adverse Effect.
     (n) Conduct of Business; Regulatory Permits. The Company is not in
violation of any term of or in default under its Certificate of Incorporation,
any certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or Bylaws. Except as disclosed in the
SEC Documents, the Company is not in violation of any judgment, decree or order
or any statute, ordinance, rule or regulation applicable to the Company, and the
Company will not conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Without limiting the generality
of the foregoing, the Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that could reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future. Since
June 9, 2009, (i) the Common Stock has been listed or designated for quotation
on the Principal Market, (ii) trading in the Common Stock has not been suspended
by the SEC or the Principal Market and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market. The
Company possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct its respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
     (o) Foreign Corrupt Practices. Neither the Company nor, to the knowledge of
the Company, any director, officer, any agent, employee or other Person acting
on behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
     (p) Sarbanes-Oxley Act. Except as disclosed in the SEC Documents, the
Company is in material compliance with all applicable requirements of the
Sarbanes-Oxley Act of 2002 that

10



--------------------------------------------------------------------------------



 



are effective as of the date hereof, and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.
     (q) Transactions With Affiliates. Except as disclosed in the SEC Documents
or as set forth on Schedule 3(q), none of the officers, directors or to the
knowledge of the Company, employees of the Company is presently a party to any
transaction with the Company (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company, any corporation, partnership, trust or other Person in which any such
officer, director, or employee has a substantial interest or is an employee,
officer, director, trustee or partner.
     (r) Capitalization. Except as disclosed in the SEC Documents, the Company
has not issued any capital stock since its most recently filed periodic report
under the 1934 Act, other than pursuant to the exercise of employee stock
options under the Company’s stock option plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
1934 Act. Except as disclosed in the SEC Documents or as set forth in
Schedule 3(r)(i), no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed in the SEC
Documents or as set forth in Schedule 3(r)(ii), as a result of the purchase and
sale of the Securities, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents. Except as disclosed in the
SEC Documents or as set forth in Schedule 3(r)(iii), the issuance and sale of
the Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Buyers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board of Directors
or others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders. “Common Stock Equivalents” means any securities of the Company
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

11



--------------------------------------------------------------------------------



 



     (s) Indebtedness and Other Contracts. Except as disclosed in the SEC
Documents, the Company (i) has no outstanding Indebtedness (as defined below),
(ii) is not a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) is not in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is not a party to any contract, agreement
or instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(G) above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof..
     (t) Absence of Litigation. Except as disclosed in the SEC Documents, there
is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the Common Stock or any of the Company’s
officers or directors which is outside of the ordinary course of business or
individually or in the aggregate would have or reasonably expect to result in a
Material Adverse Effect. There has not been, and to the knowledge of the
Company, there is not pending or

12



--------------------------------------------------------------------------------



 



contemplated, any investigation by the SEC involving the Company or any current
director or officer of the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company under the 1933 Act or the 1934 Act.
     (u) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company are engaged. The Company has not been refused any insurance coverage
sought or applied for, and the Company has no reason to believe that it will be
unable to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.
     (v) Employee Relations. The Company is not a party to any collective
bargaining agreement or employs any member of a union. The Company believes that
its relations with its employees are good. No executive officer (as defined in
Rule 501(f) promulgated under the 1933 Act) or other key employee of the Company
has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No executive
officer or other key employee of the Company is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company to any liability with respect to any of the
foregoing matters. The Company is in compliance with all federal, state and
local laws and regulations respecting labor, employment and employment practices
and benefits, terms and conditions of employment and wages and hours, except
where failure to be in compliance would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
     (w) Title. Except as disclosed in the SEC Documents or as set forth on
Schedule 3(w), the Company has good and marketable title in fee simple to all
real property, and have good and marketable title to all personal property,
owned by it which is material to the business of the Company free and clear of
all liens, charges, security interests, encumbrances, rights of first refusal,
preemptive rights or other restrictions (“Liens”), encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company. Any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company.
     (x) Intellectual Property Rights. The Company has or has adequate rights or
licenses to use all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, original
works, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights and all applications and
registrations therefor (“Intellectual Property Rights”) necessary to conduct its
business as described in the SEC Documents. None of the Company’s Intellectual
Property Rights have expired, terminated or been abandoned, or are expected to
expire, terminate or be abandoned,

13



--------------------------------------------------------------------------------



 



within three years from the date of this Agreement, except as set forth in the
SEC Documents or except where such expiration, termination or abandonment would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. The Company has not received a notice (written or
otherwise) that any of the Intellectual Property Rights used by the Company
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable. The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (y) Environmental Laws. The Company (i) is in material compliance with all
Environmental Laws (as defined below), (ii) has received all permits, licenses
or other approvals required of it under applicable Environmental Laws to conduct
its business and (iii) is in compliance with all terms and conditions of any
such permit, license or approval where, in each of the foregoing clauses (i),
(ii) and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
     (z) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company. The Company is not operated in such
a manner as to qualify as a passive foreign investment company, as defined in
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.
     (aa) Internal Accounting and Disclosure Controls. Except as disclosed in
the SEC Documents, the Company maintains internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) that is
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP, including that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. Except as disclosed in the SEC Documents, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the 1934 Act) that are effective in

14



--------------------------------------------------------------------------------



 



ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the end of the period covered by the
Company’s most recently filed periodic report under the 1934 Act (the
“Evaluation Date”). Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the 1934 Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
     (bb) Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise could be reasonably likely
to have a Material Adverse Effect.
     (cc) Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an “investment company,” as such term
is defined in the Investment Company Act of 1940, as amended.
     (dd) Acknowledgement Regarding Buyers’ Trading Activity. It is understood
and acknowledged by the Company that (i) none of the Buyers have been asked by
the Company to agree, nor has any Buyer agreed with the Company, to desist from
effecting any transactions in or with respect to (including, without limitation,
purchasing or selling, long and/or short) any securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold any
of the Securities for any specified term; (ii) past or future open market or
other transactions by any Buyer, specifically including, without limitation,
Short Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) any Buyer, and counterparties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Buyer’s knowledge of the transactions contemplated by
the Transaction Documents; and (iv) each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value and/or number of the
Warrant Shares deliverable with respect to the Securities are being determined
and (b) such hedging and/or trading activities, if any, can reduce the value of
the existing stockholders’ equity interest in the Company both at and after the
time the hedging and/or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement or any other Transaction Document or any
of the documents executed in connection herewith or therewith.

15



--------------------------------------------------------------------------------



 



     (ee) Manipulation of Price. The Company has not, and, to the knowledge of
the Company, no Person acting on its behalf has, directly or indirectly,
(i) taken any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities (other than the
Placement Agent), or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company.
     (ff) U.S. Real Property Holding Corporation. The Company is not nor has
ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Buyer’s request.
     (gg) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
     (hh) Bank Holding Company Act. The Company is not subject to the Bank
Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by the
Board of Governors of the Federal Reserve System (the “Federal Reserve”).
Neither the Company nor any of its affiliates owns or controls, directly or
indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent (25%) or more of the total equity of a
bank or any equity that is subject to the BHCA and to regulation by the Federal
Reserve. Neither the Company nor any of its affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
     (ii) Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).
     (jj) Public Utility Holding Act. The Company is not a “holding company,” or
an “affiliate” of a “holding company,” as such terms are defined in the Public
Utility Holding Act of 2005.
     (kk) Federal Power Act. The Company is not subject to regulation as a
“public utility” under the Federal Power Act, as amended.
     (ll) FDA. Except as disclosed in the SEC Documents, as to each product
subject to the jurisdiction of the U.S. Food and Drug Administration (“FDA”)
under the Federal Food, Drug and Cosmetic Act, as amended, and the regulations
thereunder (“FDCA”) that is manufactured, packaged, labeled, tested,
distributed, sold, and/or marketed by the Company (each such product, a
"Pharmaceutical Product”), such Pharmaceutical Product is being manufactured,
packaged, labeled, tested, distributed, sold and/or marketed by the Company in
compliance with all applicable requirements under FDCA and similar laws, rules
and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices,

16



--------------------------------------------------------------------------------



 



product listing, quotas, labeling, advertising, record keeping and filing of
reports, except where the failure to be in compliance would not have a Material
Adverse Effect. Except as disclosed in the SEC Documents, there is no pending,
completed or, to the Company’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company, and the Company has
not received any notice, warning letter or other communication from the FDA or
any other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company, or (vi) otherwise alleges any violation of any
laws, rules or regulations by the Company, and which, either individually or in
the aggregate, would have a Material Adverse Effect. Except as disclosed in the
SEC Documents, the properties, business and operations of the Company have been
and are being conducted in all material respects in accordance with all
applicable laws, rules and regulations of the FDA. Except as disclosed in the
SEC Documents, the Company has not been informed by the FDA that the FDA will
prohibit the marketing, sale, license or use in the United States of any product
proposed to be developed, produced or marketed by the Company nor has the FDA,
to the Company’s knowledge, expressed any concern as to approving or clearing
for marketing any product being developed or proposed to be developed by the
Company.
     (mm) Money Laundering. The Company is in compliance with, and has not
previously violated, the USA Patriot Act of 2001 and any other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, but not
limited to, the laws, regulations and Executive Orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, but not
limited, to (i) Executive Order 13224 of September 23, 2001 entitled, “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.
     (nn) Management. Except as disclosed in the SEC Documents, during the past
five year period, no current officer or director has been the subject of:
     (i) a petition under bankruptcy laws or any other insolvency or moratorium
law or the appointment by a court of a receiver, fiscal agent or similar officer
for such Person, or any partnership in which such person was a general partner
at, or any corporation or business association of which such person was an
executive officer at;
     (ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

17



--------------------------------------------------------------------------------



 



     (iii) any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:
          (1) Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
          (2) Engaging in any type of business practice; or
          (3) Engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of securities
laws or commodities laws;
     (iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;
     (v) a finding by a court of competent jurisdiction in a civil action or by
the SEC or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or
     (vi) a finding by a court of competent jurisdiction in a civil action or by
the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.
     (oo) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
     (pp) Disclosure. The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Buyers regarding the
Company, its business and the transactions contemplated hereby, including the
schedules to this Agreement, furnished by or on behalf of the Company is true
and correct and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Each press release issued by the Company during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the

18



--------------------------------------------------------------------------------



 



circumstances under which they are made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
its business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.
     (qq) Acknowledgement of Registration Rights and Piggyback Rights. The
Company acknowledges that each of the Buyers has registration rights pursuant to
the Registration Rights Agreement, and agrees that all the Securities purchased
hereunder shall constitute “Registrable Securities” under the terms of such
agreement. The Company further acknowledges that (a) pursuant to Article II of
the Registration Rights Agreement, the Buyers may demand that the Company effect
the registration under the 1933 Act of all or a specified number of the
Registrable Securities, and (b) pursuant to Article III of the Registration
Rights Agreement, if any time the Company proposes to file a Registration
Statement under the 1933 Act with respect to any offering of securities of the
Company, the Buyers shall have the opportunity to register any of its
Registrable Securities of the same class as those being registered by the
Company.
4. COVENANTS.
     (a) Best Efforts. Each Buyer shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.
     (b) Form D and Blue Sky. The Company shall file a Form D with respect to
the Securities as required under Regulation D. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification) if so required by such applicable state
laws. Without limiting any other obligation of the Company under this Agreement,
the Company shall timely make all filings and reports relating to the offer and
sale of the Securities required under all applicable securities laws (including,
without limitation, all applicable federal securities laws and all applicable
“Blue Sky” laws), and the Company shall comply with all applicable federal,
state and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Buyers.
     (c) Reporting Status. Until the date on which the Buyers shall have sold
all of the Registrable Securities (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

19



--------------------------------------------------------------------------------



 



     (d) Use of Proceeds. The Company shall use the proceeds from the sale of
the Securities solely as set forth on Schedule 4(d), and, without limitation of
the foregoing, except as set forth on Schedule 4(d), none of such proceeds shall
be used, directly or indirectly, for (i) the satisfaction of any debt of the
Company (other than payment of trade payables incurred after the date hereof in
the ordinary course of business of the Company and consistent with prior
practices), (ii) the redemption of any securities of the Company or (iii) the
settlement of any outstanding litigation.
     (e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act and (ii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. Notwithstanding the foregoing, nothing in this Section 4(e) shall
require the Company to disclose to any Investor any redacted part of any filing
in which the Company has requested confidential treatment by the SEC.
     (f) Listing. The Company shall promptly secure the listing or designation
for quotation (as the case may be) of all of the Registrable Securities upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed or designated for quotation (as the case
may be) (subject to official notice of issuance) (but in no event later than the
Closing Date) and shall maintain such listing or designation for quotation (as
the case may be) of all Registrable Securities from time to time issuable under
the terms of the Transaction Documents on such national securities exchange or
automated quotation system. The Company further agrees, if the Company applies
to have the Common Stock traded on any other national securities exchange or
automated quotation system, it will then include in such application all of the
Registrable Securities, and will take such other action as is necessary to cause
all of the Registrable Securities to be listed or quoted on such other exchange
as promptly as possible. The Company shall maintain the Common Stock’s
designation for quotation (as the case may be) on the Principal Market, or, if
applicable, listing on The NYSE Amex, The New York Stock Exchange, the Nasdaq
Global Select Market, the Nasdaq Global Market or the Nasdaq Capital Market (as
the case may be) (each, an “Eligible Market”), and shall take all action
reasonably necessary to continue the listing and trading of its Common Stock on
an Eligible Market and will comply in all respects with the Company’s reporting,
filing, and other obligations under the bylaws or rules of such Eligible Market.
The Company shall not take any action which could be reasonably expected to
result in the delisting or suspension of the Common Stock on an Eligible Market.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(d).
     (g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby (including, without

20



--------------------------------------------------------------------------------



 



limitation, any fees payable to the Placement Agent, who is the Company’s sole
placement agent in connection with the transactions contemplated by this
Agreement). The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorneys’
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment. Except as otherwise set forth in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyers.
     (h) Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.
     (i) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 9:30 a.m., New York time, (but in no event prior to 9:15
a.m., New York time) on the date of this Agreement, issue a press release (the
“Press Release”) reasonably acceptable to the Buyers disclosing all the material
terms of the transactions contemplated by the Transaction Documents. On or
before 9:30 a.m., New York time, (but in no event prior to 9:15 a.m., New York
time) on the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated by
the Transaction Documents in the form required by the 1934 Act and attaching all
the material Transaction Documents (including, without limitation, this
Agreement, the form of Warrants and the Waiver Agreement) (including all
attachments, the “8-K Filing”).
     (j) [Reserved]
     (k) Additional Issuance of Securities. The Company agrees that for the
period commencing on the date hereof and ending on the date immediately
following the earlier to occur of (i) the thirtieth (30th) Trading Day after the
earlier of (x) the Applicable Date (as defined below) and (y) the first date on
which Rule 144 is available for the sale of any Securities and (ii) the three
(3) month anniversary of the Closing Date (the “Restricted Period”), the Company
shall not directly or indirectly issue, offer, sell, grant any option or right
to purchase, or otherwise dispose of (or announce any issuance, offer, sale,
grant of any option or right to purchase or other disposition of) any equity
security or any equity-linked security (including, without limitation, any
“equity security” (as that term is defined under Rule 405 promulgated under the
1933 Act), any Convertible Securities, or any preferred stock) (any such
issuance, offer, sale, grant, disposition or announcement (whether occurring
during the Restricted Period or at any time thereafter) is referred to as a
“Subsequent Placement”), unless each purchaser (each a “Subsequent Purchaser”)
of securities in such Subsequent Placement (including, without limitation, any
securities issuable upon conversion, exercise or exchange thereof)
(collectively, the “Subsequent Placement Securities”) irrevocably agrees that
during the Restricted Period it will not, directly or indirectly, sell, offer to
sell, contract or agree to sell, or

21



--------------------------------------------------------------------------------



 



grant any option to purchase any Subsequent Placement Securities pursuant to an
effective registration statement or usable prospectus or in reliance on the
Section 4(1) exemption under the 1933 Act (the foregoing restrictions are
referred to as the “Subsequent Transfer Restrictions”). For the avoidance of
doubt, Subsequent Transfer Restrictions shall not include (A) any sale, offer to
sell, contract or agreement to sell any of the Subsequent Placement Securities
directly or indirectly to any Person in a private sale transaction in reliance
on the 4(11/2) exemption under the 1933 Act, or (B) any sales, transfers, grants
or gifts of any Subsequent Placement Securities to (i) any spouse or lineal
descendants, heirs, executors, administrators, testamentary trustees, legatees
or beneficiaries of such Subsequent Purchaser; (ii) any trust, charitable trust,
or any corporation, limited liability company, partnership or other entity, the
stockholders, members, general or limited partners or owners of which include
only such Subsequent Purchaser or its affiliates, or (iii) any affiliate of such
Subsequent Purchaser (collectively, a “Permitted Transferee”), so long as each
such Permitted Transferee, prior to acquisition of any Subsequent Placement
Securities, agrees in writing with the Company to be bound by the Subsequent
Transfer Restrictions with respect to all Subsequent Placement Securities such
Permitted Transferee acquires. Notwithstanding the foregoing, this Section 4(k)
shall not apply to the issuance of: (A) shares of Common Stock or standard
options to purchase Common Stock to directors, officers, consultants or
employees of the Company in their capacity as such pursuant to an Approved Share
Plan (as defined below), (B) shares of Common Stock issued upon the conversion
or exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Share Plan that are covered by
clause (A) above) issued prior to the date hereof, provided, that, none of the
terms or conditions of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Share Plan that
are covered by clause (A) above) are otherwise materially changed (except
pursuant to the terms thereof) in any manner that adversely affects any of the
Buyers, (C) the Warrant Shares, (D) any securities issued in the Concurrent
Offering or any securities issued upon the exercise or conversion of any
securities issued in connection therewith, including but not limited to any
securities issued in connection with the Waiver Agreement, dated as of the date
hereof, between the Company and the holders of the MHR Securities (as defined in
the Warrants), (E) any equity security, any equity linked security, any
Convertible Securities, or any preferred stock issued or issuable in connection
with bona fide, arm’s length bank financings, corporate partnering or
intellectual property licensing transactions, equipment leases or acquisitions
of all or any portion of a business or its assets whether by merger, stock or
asset purchase or any other bona fide strategic transaction (each a “Strategic
Transaction”) on terms approved by the Company’s board of directors, provided
that (x) the primary purpose of such issuance is not to raise capital, (y) the
purchasers or acquirers of the securities in such issuance does not include an
entity whose primary business is investing in securities and (z) the number or
amount of securities issued to any Person by the Company shall not be
disproportionate to such Person’s actual participation in such Strategic
Transaction or ownership of such assets or securities to be acquired by the
Company in such Strategic Transaction, as applicable, (F) any equity security,
equity linked security, any Convertible Securities or preferred stock issued by
the Company to all holders of Common Stock or any other class of Company capital
stock, pro rata (including without limitation, in connection with a
recapitalization, stock split, reverse stock split or rights offering),
including any equity security, equity linked security, Convertible Security or
preferred stock issuable upon exercise or conversion of such Convertible
Securities, and (G) any equity security, any equity linked security, any
Convertible Securities, or any preferred stock to MHR or its

22



--------------------------------------------------------------------------------



 



affiliates in connection with the waiver of any of MHR’s anti-dilution rights in
connection with any Subsequent Placement, provided that the consideration being
provided to MHR for such waiver is on terms approved by the Company’s board of
directors as advised by independent member(s) of the Board (each of the
foregoing in clauses (A) through (G), collectively the “Excluded Securities”).
“Approved Share Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and standard options to purchase Common
Stock may be issued to any employee, officer, consultant or director for
services provided to the Company in their capacity as such. "Convertible
Securities” means any capital stock or other security of the Company that is at
any time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock). “Applicable Date” means the first date on
which the resale by the Buyers of all Registrable Securities is covered by one
or more effective Registration Statements (as defined in the Registration Rights
Agreement) (and each prospectus contained therein is available for use on such
date).
     (l) Reservation of Shares. So long as any of the Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than the maximum
number of shares of Common Stock issuable upon exercise of all the Warrants
(without regard to any limitations on the exercise of the Warrants set forth
therein).
     (m) Conduct of Business. The business of the Company shall not be conducted
in violation of any law, ordinance or regulation of any governmental entity,
except where such violations would not result, either individually or in the
aggregate, in a Material Adverse Effect.
     (n) Passive Foreign Investment Company. The Company shall conduct its
business in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.
     (o) Closing Documents. Within a reasonable time after the Closing Date, the
Company agrees to deliver, or cause to be delivered, to each Buyer and [INSERT
COUNSEL] executed copies of the Transaction Documents, Securities and other
document required to be delivered to any party pursuant to Section 7 hereof.
     (p) Delivery of Warrants After Closing. The Company shall deliver, or cause
to be delivered, the respective Warrants purchased by each Buyer to such Buyer
within three (3) Trading Days of the Closing Date.
     (q) Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any Buyer is
an “Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Buyer could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents.

23



--------------------------------------------------------------------------------



 



5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.
     (a) Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Warrants in which the Company
shall record the name and address of the Person in whose name the Warrants have
been issued (including the name and address of each transferee), the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available for inspection during
business hours, upon reasonable request of any Buyer or its legal
representatives.
     (b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in a form
acceptable to each of the Buyers (the “Irrevocable Transfer Agent Instructions”)
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Common Shares and the Warrant Shares in such
amounts as specified from time to time by each Buyer to the Company upon
delivery of the Common Shares or the exercise of the Warrants (as the case may
be). The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(g) hereof, will be given
by the Company to its transfer agent with respect to the Securities, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company, as applicable, to the extent provided in this Agreement and the
other Transaction Documents. If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(g), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Common Shares or Warrant Shares sold, assigned or transferred pursuant
to an effective registration statement or in compliance with Rule 144, the
transfer agent shall issue such shares to such Buyer, assignee or transferee (as
the case may be) without any restrictive legend in accordance with Section 5(d)
below. The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to each Buyer. Accordingly, the Company acknowledges
that the remedy at law for a breach of its obligations under this Section 5(b)
will be inadequate and agrees, in the event of a breach or threatened breach by
the Company of the provisions of this Section 5(b), that each Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required. The Company shall cause its counsel to issue such legal
opinions as may be requested from time to time in order to enable the sale of
the Securities pursuant to the terms hereof. Any fees (with respect to the
transfer agent, counsel to the Company or otherwise) associated with the
issuance of such opinion or the removal of any legends on any of the Securities
shall be borne by the Company.
     (c) Legends. Each Buyer understands that the Securities have been issued
(or will be issued in the case of the Warrant Shares) pursuant to an exemption
from registration or qualification under the 1933 Act and applicable state
securities laws, and except as set forth below, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a

24



--------------------------------------------------------------------------------



 



restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
     (d) Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(c) above or any other
legend (i) while a registration statement (including a Registration Statement)
covering the resale of such Securities is effective under the 1933 Act,
(ii) following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Buyer provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of counsel), (iv) in connection with a sale, assignment or other
transfer (other than under Rule 144), provided that such Buyer provides the
Company with an opinion of counsel to such Buyer, in a generally acceptable
form, to the effect that such sale, assignment or transfer of the Securities may
be made without registration under the applicable requirements of the 1933 Act
or (v) if such legend is not required under applicable requirements of the 1933
Act (including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) Trading Days following the
delivery by a Buyer to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from such Buyer as may be required above in this
Section 5(d), as directed by such Buyer, either: (A) provided that the Company’s
transfer agent is participating in the DTC Fast Automated Securities Transfer
Program and such Securities are Common Shares or Warrant Shares, credit the
aggregate number of shares of Common Stock to which such Buyer shall be entitled
to such Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via

25



--------------------------------------------------------------------------------



 



reputable overnight courier) to such Buyer, a certificate representing such
Securities that is free from all restrictive and other legends, registered in
the name of such Buyer or its designee (the date by which such credit is so
required to be made to the balance account of such Buyer’s or such Buyer’s
nominee with DTC or such certificate is required to be delivered to such Buyer
pursuant to the foregoing is referred to herein as the “Required Delivery
Date”).
     (e) Failure to Timely Deliver; Buy-In. If the Company fails to (i) issue
and deliver (or cause to be delivered) to a Buyer by the Required Delivery Date
a certificate representing the Securities so delivered to the Company by such
Buyer that is free from all restrictive and other legends or (ii) credit the
balance account of such Buyer’s or such Buyer’s nominee with DTC for such number
of shares of Common Shares or Warrant Shares so delivered to the Company, and if
on or after the Required Delivery Date such Buyer purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Buyer of shares of Common Stock that such Buyer anticipated
receiving from the Company without any restrictive legend, then, in addition to
all other remedies available to such Buyer, the Company shall, within three
(3) Trading Days after such Buyer’s request and in such Buyer’s sole discretion,
either (i) pay cash to such Buyer in an amount equal to such Buyer’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate or credit such Buyer’s balance account
shall terminate and such shares shall be cancelled, or (ii) promptly honor its
obligation to deliver to such Buyer a certificate or certificates or credit such
Buyer’s DTC account representing such number of shares of Common Stock that
would have been issued if the Company timely complied with its obligations
hereunder and pay cash to such Buyer in an amount equal to the excess (if any)
of the Buy-In Price over the product of (A) such number of shares of Common
Shares or Warrant Shares (as the case may be) that the Company was required to
deliver to such Buyer by the Required Delivery Date times (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the Required
Delivery Date.
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
     (a) The obligation of the Company hereunder to issue and sell the Common
Shares and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
     (i) Such Buyer shall have executed each of the other Transaction Documents
to which it is a party and delivered the same to the Company.
     (ii) Such Buyer and each other Buyer shall have delivered to the Company
the Purchase Price for the Common Shares and the related Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.
     (iii) The representations and warranties of such Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects)

26



--------------------------------------------------------------------------------



 



as of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.
7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
     (a) The obligation of each Buyer hereunder to purchase the Common Shares
and the related Warrants at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:
     (i) The Company shall have duly executed and delivered to such Buyer
(A) each of the other Transaction Documents and (B) a copy of the irrevocable
instructions to the Company’s transfer agent instructing the transfer agent to
deliver the Common Shares (in the number as is set forth across from such
Buyer’s name in column (3) of the Schedule of Buyers) and the related Warrants
(for the number of Warrant Shares as is set forth across from such Buyer’s name
in column (4) of the Schedule of Buyers) (such Warrant certificate may be
delivered within three (3) Trading Days of the Closing Date) being purchased by
such Buyer at the Closing pursuant to this Agreement.
     (ii) Such Buyer shall have received the opinion of Brown Rudnick LLP, the
Company’s counsel, dated as of the Closing Date, in the form acceptable to such
Buyer.
     (iii) The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.
     (iv) The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company issued by the
Secretary of State of the State of Delaware as of a date within ten (10) days of
the Closing Date.
     (v) The Company shall have delivered to such Buyer a certificate evidencing
the Company’s qualification as a foreign corporation and good standing issued by
the Secretary of State of the State of New Jersey and the Secretary of State of
the State of New York, as of a date within ten (10) days of the Closing Date.
     (vi) The Company shall have delivered to such Buyer a certificate, in the
form acceptable to such Buyer, executed by the Secretary of the Company and
dated as of the Closing Date, as to (i) the resolutions consistent with Section
3(b) as adopted by the Company’s board of directors in a form reasonably
acceptable to such Buyer, (ii) the Certificate of Incorporation and (iii) the
Bylaws, each as in effect at the Closing.

27



--------------------------------------------------------------------------------



 



     (vii) Each and every representation and warranty of the Company shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. Such Buyer shall
have received a certificate, executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer in the form
acceptable to such Buyer.
     (viii) The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.
     (ix) The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of the Closing
Date, by the SEC or the Principal Market from trading on the Principal Market
nor shall suspension by the SEC or the Principal Market have been threatened, as
of the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market.
     (x) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.
     (xi) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
     (xii) Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.
     (xiii) Such Buyer shall have received a letter on the letterhead of the
Company, duly executed by an appropriate officer of the Company, setting forth
the wire instructions of the Company.
     (xiv) Such Buyer shall have received (A) a duly executed copy of the
Securities Purchase Agreement, by and between the Company and certain investors
listed on the Schedule of Buyers thereto (collectively, the “Investors”), dated
as of the date hereof (the “Investor Agreement”) with respect to an offering of
an aggregate of 4,300,438 shares of Common Stock and related warrants (in the
form of the Warrants) to purchase 3,010,307 shares of Common Stock for an
aggregate purchase price of $0.872 (the “Investor Purchase Price”), pursuant to
the terms hereof, (B) evidence reasonably satisfactory to such Buyer

28



--------------------------------------------------------------------------------



 



of the closing of the transactions contemplated by the Investor Agreement shall
have occurred, (C) evidence reasonably satisfactory to such Buyer that the
Company shall have received the Investor Purchase Price from the Investors by
one or more wire transfers of U.S. dollars and immediately available funds and
(D) a duly executed copy of the Waiver Agreement (as defined in the MHR
Agreement) (the foregoing transactions, collectively, the “Concurrent
Offering”).
     (xv) The Company shall have delivered to such Buyer such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement as such Buyer or its counsel may reasonably request.
8. TERMINATION.
     In the event that the Closing shall not have occurred with respect to a
Buyer within five (5) Business days of the date hereof, then such Buyer shall
have the right to terminate its obligations under this Agreement with respect to
itself at any time on or after the close of business on such date without
liability of such Buyer to any other party; provided, however, (i) the right to
terminate this Agreement under this Section 8 shall not be available to such
Buyer if the failure of the transactions contemplated by this Agreement to have
been consummated by such date is the result of such Buyer’s breach of this
Agreement and (ii) the abandonment of the sale and purchase of the Common Shares
and the Warrants shall be applicable only to such Buyer providing such written
notice. Nothing contained in this Section 8 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.
9. MISCELLANEOUS.
     (a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE

29



--------------------------------------------------------------------------------



 



ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
     (c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
     (d) Severability. If any provision of this Agreement is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
     (e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, their affiliates and Persons
acting on their behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein; provided, however, nothing contained in
this Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Buyer has entered into with the
Company prior to the date hereof with respect to any prior investment made by
such Buyer in the Company or (ii) waive, alter, modify or amend in any respect
any obligations of the Company, or any rights of or benefits to any Buyer or any
other Person, in any agreement entered into prior to the date hereof between or
among the Company

30



--------------------------------------------------------------------------------



 



and any Buyer and all such agreements shall continue in full force and effect.
Except as specifically set forth herein or therein, neither the Company nor any
Buyer makes any representation, warranty, covenant or undertaking with respect
to such matters. For clarification purposes, the Recitals are part of this
Agreement. No provision of this Agreement may be amended or waived other than by
an instrument in writing signed by the Company and the holders of at least 67%
of the Common Shares initially issued hereunder on the Closing Date, and any
amendment or to, or waiver of any provision of, this Agreement made in
conformity with the provisions of this Section 9(d) shall be binding on all
Buyers and holders of Securities, as applicable, provided that any party may
give a waiver in writing as to itself. No such amendment or waiver (unless given
pursuant to the foregoing proviso in the case of a waiver) shall be effective to
the extent that it applies to less than all of the Buyers and holders of
Securities. The Company has not, directly or indirectly, made any agreements
with any Buyers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Buyer has made any commitment or promise or has
any other obligation to provide any financing to the Company, or otherwise. As a
material inducement for each Buyer to enter into this Agreement, the Company
expressly acknowledges and agrees that (i) no due diligence or other
investigation conducted by a Buyer, any of its advisors or any of its
representatives shall affect such Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and (ii) unless a provision of this Agreement or any other
Transaction Document is expressly preceded by the phrase “except as disclosed in
the SEC Documents,” nothing contained in any of the SEC Documents shall affect
such Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document. The Company further agrees not
to amend the Investor Agreement or the terms of the warrants issued to the
Investors without the prior written consent of the holders of at least 67% of
the shares of Common Stock initially issued hereunder on the Closing Date.
     (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or electronic
mail (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be:
If to the Company:
Emisphere Technologies, Inc.
240 Cedar Knolls Rd
Suite 200
Cedar Knolls, New Jersey 07927
Telephone: (973) 532-8000

31



--------------------------------------------------------------------------------



 



Facsimile: (973) 532-8115
Attention: Chief Financial Officer
Email: mgarone@emisphere.com
With a copy (for informational purposes only) to:
Brown Rudnick LLP
One Financial Center
Boston, Massachusetts 02111
Telephone: (617) 856-8200
Facsimile: (617) 856-8201
Attention: Timothy C. Maguire, Esq.
Email: tmaguire@brownrudnick.com
If to the Transfer Agent:
The Bank of New York Mellon — Shareowner Services
111 Founders Plaza, Suite 1100
East Harford, Connecticut 06108
Telephone: (860) 282-3513
Facsimile: (860) 528-6472
Attention: John Boryczki
Email:
If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers.
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the holders of at least a majority of the
aggregate number of Registrable Securities issued and issuable under the
Transaction Documents, including, without limitation, by way of a Fundamental
Transaction (as defined in the Warrants) (unless the Company is in compliance
with the applicable provisions governing Fundamental Transactions set forth in
the Warrants). A Buyer may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

32



--------------------------------------------------------------------------------



 



     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).
     (i) Survival. The representations, warranties, agreements and covenants
shall survive the Closing for the applicable statute of limitations. Each Buyer
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.
     (j) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     (k) Indemnification. In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls or is controlled by such Buyer (within the meaning of Section 15 of the
1933 Act and Section 20 of the 1934 Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling or controlled persons
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims,
contingencies, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and disbursements and costs of investigation (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in any of the Transaction Documents, (b) any breach
of any covenant, agreement or obligation of the Company contained in any of the
Transaction Documents or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents or the transactions contemplated by the Transaction
Documents, (ii) any disclosure properly made by such Buyer pursuant to Section
4(g), or (iii) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. If any action shall be
brought against any Indemnitee in respect of which

33



--------------------------------------------------------------------------------



 



indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee; provided, however that any failure to give such
notice within any particular time period shall not adversely affect any
Indemnitee’s rights to indemnification except to the extent that the Company can
show that the failure to give such notice on a timely basis materially and
adversely affected the Company’s ability to defend the claim. Any Indemnitee
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnitee except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Indemnitee, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Indemnitee
under this Agreement (y) for any settlement by a Indemnitee effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Indemnitee’s breach of any of the
representations, warranties, covenants or agreements made by such Indemnitee’s
in this Agreement or in the other Transaction Documents.
     (l) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
     (m) Remedies. Each Buyer and each holder of any Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek specific performance
and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity
of proving actual damages and without posting a bond or other security.
     (n) Withdrawal Right. Notwithstanding anything to the contrary contained in
(and without limiting any similar provisions of) the Transaction Documents,
whenever any Buyer exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

34



--------------------------------------------------------------------------------



 



     (o) Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted in the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.
     (p) Judgment Currency.
     (i) If for the purpose of obtaining or enforcing judgment against the
Company in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 9(p)
referred to as the “Judgment Currency”) an amount due in U.S. Dollars under this
Agreement or any other Transaction Document, the conversion shall be made at the
Exchange Rate prevailing on the Trading Day immediately preceding: (1) the date
actual payment of the amount due, in the case of any proceeding in the courts of
New York or in the courts of any other jurisdiction that will give effect to
such conversion being made on such date or (2) the date on which the foreign
court determines, in the case of any proceeding in the courts of any other
jurisdiction (the date as of which such conversion is made pursuant to this
Section 9(p)(i) being hereinafter referred to as the “Judgment Conversion
Date”).
     (ii) If in the case of any proceeding in the court of any jurisdiction
referred to in Section 9(p)(i) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.
     (iii) Any amount due from the Company under this provision shall be due as
a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement or any other Transaction
Document.

35



--------------------------------------------------------------------------------



 



     (q) Independent Nature of Buyers’ Obligations and Rights. The obligations
of each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Buyers are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.
The use of a single agreement to effectuate the purchase and sale of the
Securities contemplated hereby was solely in the control of the Company, not the
action or decision of any Buyer, and was done solely for the convenience of the
Company and not because it was required or requested to do so by any Buyer. It
is expressly understood and agreed that each provision contained in this
Agreement and in each other Transaction Document is between the Company and a
Buyer, solely, and not between the Company and the Buyers collectively and not
between and among the Buyers.
[signature pages follow]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

            COMPANY:

EMISPHERE TECHNOLOGIES, INC.
      By:   /s/ Michael R. Garone         Name:   Michael R. Garone       
Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

            BUYERS:

MHR FUND MANAGEMENT LLC
      By:   /s/ Hal Goldstein         Name:   Hal Goldstein        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



SCHEDULE OF BUYERS

                      (1)   (2)   (3)   (4)   (5)   (6)         Number of      
    Legal Representative’s         Common   Number of       Address and
Facsimile Buyer   Address and Facsimile Number   Shares   Warrant Shares  
Purchase Price   Number MHR Fund Management
LLC   40 West 57th Street
24th Floor
New York, NY 10019   4,300,438   3,010,307   $3,749,083   Dechert LLP
1095 Avenue of the Americas
New York, NY
10036-6797 
Attn: Derek M. Winokur, Esq.
Fax: (212) 698-3599
 
  Attn: Hal Goldstein              
 
  Fax: (212) 262-9356              
 
                 
 
                 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Warrant
[See Exhibit 4.3 to Form 8-K]

 